Burks, J.
(after making the foregoing statement),, delivered the opinion of the court.
The learned judge of the trial court, in passing on the-demurrer to the evidence, handed down the following-memorandum opinion:
*83“I have given careful consideration to the ease of Farmer’s Admx. v. Chesapeake and, Ohio Railway Company, pending before me on defendant’s demurrer to the evidence, and after giving full application to the rules governing the manner in which the ‘ evidence should be viewed on a demurrer to it, my conclusions briefly stated are:
“1. The evidence does not disclose the business of the defendant, and the status of the car being repaired, sufficiently to enable the court to determine whether the deceased was, at the time of his death, in interstate employment; though this question would not, in my view, affect the liability of the defendant.
“2. It is not material to decide whether or in what manner the constitutional provision and section 5791 of the Code of Virginia affect the ease.
“3. The object of an examination of the evidence is to ascertain whether an act or omission of the defendant was' the proximate cause of the decedent’s death. Giving the strongest probative effect to the evidence for the plaintiff, I think the most that can be said from all the evidence is, that it is equally probable that one of two causes produced decedent’s death, viz., the condition of the rubber lining in the tube, or an improper new connection of the hose just before it was used. If the latter were the proximate cause, it was one for which the defendant was not liable. Under such circumstances, a recovery cannot be had. Bee such eases as Honaker v. Whitley, 124 Va. 194, 97 S. E. 808; C. & O. Ry. Co. v. Whitlow, 104 Va. 90, 51 S. E. 182; Virginian Ry. Co. v. Andrews, 118 Va. 482, 87 S. E. 577.
“This is a very appealing ease. But as it seems to me fairly clear from the principles of law governing the ease that the plaintiff has failed to establish the fact9 *84by a preponderance of the evidence, that the decedent’s death was due to an act for which the defendant was liable, I am constrained to hold that a case has not been made ont for a judgment against the defendant.
“The demurrer to the evidence may, therefore, be sustained.”
The primary question involved, and the most difficult one we have encountered, is, was the defendant guilty of negligence which proximately contributed to the death of the decedent? The plaintiff says that it was, and points out as acts of such negligence, (1) failure to inspect and keep in repair the rubber hose carrying fuel oil, (2) failure to keep in order the automatic valve, and (3) failure to instruct Farmer as to the safe way to operate the.tank and torch.
We have been favored with a full argument and citation of authorities on the subject of proximate cause. It is a difficult subject, and one about which it is dangerous to generalize. We confine what we have-to say to the facts of this case.
 In seeking the proximate cause of an injury, we must look to conditions as they were at the time of' the injury, not to conditions as they might have been under different circumstances, nor to conditions as they ought to have been if every one had discharged the duties imposed upon him by law. Under the conditions existing at the time of the injury; the detachment of the hose from the tank set in motion the force which, in natural and continuous sequence, without any intervening cause, directly produced the injury complained of, and hence was the efficient or proximate cause thereof. The other causes referred to by the plaintiff were merely incidental. As said by Mr. Justice Strong, in Aetna Ins. Co. v. Boon, 95 U. S. 117,. *8524 L. Ed. 395: “The proximate cause is the efficient cause, the one that necessarily sets the other causes in operation. The causes that are merely' incidental or instruments of a superior or controlling' agency are not the proximate causes and the responsible ones, though they may be nearer in time to the result. It is only when the causes are independent of each other that the nearest is, of course, to be charged with the disaster.” See also Milwaukee R. Co. v. Kellogg, 94 U. S. 24 L. Ed. 256; Watts v. Southern Bell, &c. Co., 100 Va. 45, 40 S. E. 107; Norfolk & W. R. Co. v. Whitehurst, 125 Va. 260, 99 S. E. 568; 22 R. C. L., p. 110, and cases cited. The proximate or efficient cause remains the same, regardless of who set it in motion, though it must be determined from the evidence who set it in motion, and who is responsible for conditions existing at the time.
The plaintiff insists that the defendant was negligent in failing to inspect and keep in repair the rubber hose carrying fuel oil, and that the defective condition of the hose was the cause- of its blowing off and becoming detached from the tank.
As a general rule, it is the duty of the master to use ordinary care to furnish his servants with tools and utensils that are reasonably safe for the use to which they are to be applied. But he is not an insurer of the safety of the servant, and is liable for the consequences of negligence, not of danger. Bertha Zinc Co. v. Martin, 93 Va. 791, 22 S. E. 869, 70 L. R. A. 999. Such is the common law rule. How far, if at all, this rule is affected by constitutional or statutory provisions is to be discussed later.
The general rule stated above is, however, subject to the exception that where the very work the servant is employed to do involves the construction or *86repair of an instrumentality for the use of himself or others, andhe knows or ought to know the dangers involved and of the proper method of construction or repair, the master is not liable for an injury to the servant resulting from his improper construction or repair. Jacoby Co. v. Williams, 110 Va. 55, 65 S. E. 491; Dupont v. Hipp, 123 Va. 49, 96 S. E. 280, and cases cited.
Farmer’s employment as ear repairer involved the use of the torch. He was furnished a perfectly safe and sound hose in the first instance, but the ends were liable to be damaged in use by dragging the torch around in the yard, and it is manifest that he either knew or was instructed how to remedy the defect, for it is said in the petition for the writ of error:
“The defendant also had a general practice of cutting off the ends of the hose where the same was leaking close to a connection and using up the body of the hose. It is a fair inference to draw from this evidence that the decedent knew of this practice, and was merely putting into effect this practice of the defendant, in cutting off the leaky ends of the hose and reattaching the body of the hose to the tank and torch as he did. In making this connection and adjustment, he was doing exactly what the railroad’s master mechanic would have done had the matter been called to his attention.”
Where and how to cut the hose and make the new connection so as to render the torch safe for the use of himself and others, were matters he was employed to do.
Farmer was an experienced car repairer. He had had a year and a half experience before he was employed by the defendant; had been with the defendant in that capacity for eight or nine months, and during that *87time had used this appliance at least ten or twelve times. He knew perfectly well, as soon as he tested the hose and found a leak, how to render it perfectly safe. The hose was sound and safe throughout its body, but was defective at the ends. It was necessary to cut off the defective ends back to the sound and safe part, and this he assumed to do without assistance or advice from the defendant, or anyone authorized to represent it. He either did the cutting himself, or was present directing and assisting in it. In this he exercised his own judgment and not the judgment or direction of the defendant. He undertook to render the hose safe for the use of himself and his fellow-workmen. This method of using the hose had been the defendant’s mode of doing business in the past, was known to the decedent, and experience had shown it to be a safe method. If in the particular instance it proved to be unsafe, it was because Farmer did not cut off enough from the end, a matter about which he exercised his own judgment; and for which the defendant is not liable. The residue of the hose was examined shortly after the accident and was found to be in a sound and safe condition.
Unless the injury complained of resulted from some defect, imperfection or other cause which would have been disclosed by proper inspection, the failure to inspect would not be actionable negligence. In the instant case, the main body of the hose was clearly shown to be in sound condition. Rock, a witness for the plaintiff, testified that “it ha.d been used all right up until then, and if we cut out the bad part, it would be all right.” When the air and oil were turned on before the torch was lighted, leaks were disclosed at each end of the oil hose where the pressure was most acute. The air and oil were then turned off, and the *88oil hose disconnected at both ends, and Farmer and his assistants proceeded to make it safe, in the usual method adopted by the defendant, by cutting off the unsound ends. In this Farmer exercised his own judgment, and it is not clear that he was wrong, for the expert witness for the plaintiff, when shown the identical piece of hose involved in this ease, testified that he could not tell by his eye whether it was defective or not, but that it would be necessary to “cut it open, rip off the rubber lining and take it to the laboratory and examine under a microscope.” No such extraordinary and unusual tests to discover latent defects was required of the defendant. 18 R. C. L., pp. 562, 563. The defendant had a much simpler test. It was shown that as soon as a hose begins to deteriorate from the inside, the inner lining will flake off, and be blown into the needle valve of the torch and cause it to sputter or go out, and that when this occurs the hose is taken out of service and a new one provided'. If, however, there was any fault or negligence in the manner of cutting off the ends of the hose, it was Farmer’s, who either did the actual cutting off or took part in the operation.
Rock, who was working with Farmer, and who testified for the plaintiff, says that just before the accident he suggested to Farmer getting a new hose from Mr. Moody, the foreman, but that Farmer did not act on the suggestion, and then he suggested to Moody that they ought to have a new hose, and that Moody replied that they might have some over at the roundhouse, and “we could go and get one.” The suggestion, however, to Moody and his reply have no significance, because they were never communicated to Farmer, and were made while the torch was burning, and so immediately before the accident that they *89could not have been acted on by Farmer even if he had been informed of them and desired to act on them. Hence, C. & O. Ry. Co. v. Mizelle, 136 Va. 237, 118 S. E. 241, has not the bearing on the instant case claimed for it.
Under the circumstances hereinbefore stated, the condition of the hose and the failure to inspect it cannot be said to be a violation of the duty which the master owed to his servant. The use of the torch was within the line of the employment of Farmer, he was familiar with its use, was entrusted with so cutting off the ends of the hose as to make it safe for his own use, he was competent to make this necessary preparation, and if, in consequence of his own acts, injury and death have resulted to him, the defendant cannot be held liable.
It is not denied that it was the duty of Farmer to make the necessary connection between the hose and the tank. The completed torch, ready for use, was an instrumentality liable to change in the use. The ends of the hose, from acute pressure on the inside and from dragging on the ground on the outside, was liable to become damaged, necessitating cutting off. When this occurred it became the duty of Farmer, who was entrusted with the operation of the torch, to cut off the ends in such manner as to render safe the hose to be used in operating the' torch. He was in far better position to know the needs of the occasion than the defendant could have been. He knew that the remedy was to cut off the defective ends back to the sound part of the hose, and this he undertook to do. He first tested the hose before lighting the torch, and, having discovered the leaks, he undertook to remedy the defects by cutting the hose at the proper places. If the failure to make a proper connection between the hose and the *90tank was due to the defective condition of the hose at the point of connection, it was because Farmer had failed to cut off the hose as far back as he should have done, and this failure cannot be relied on as negligence of the company.
There is much controversy over whether the connection of the hose with the tank was properly made. The two men who were working with Farmer, and who assisted in making the connections, testified that the connections were carefully made, and that the hose was carefully pushed up on the nipple to the shoulder thereof, that measurement was made of the length of the nipple and the corresponding distance was chalked on the hose, and that after the insertion of the nipple it could be felt in the hose at the point indicated by the chalk mark. The appliances for holding the hose on the nipple had to be put on the hose before the connection was made, and when they were put on and before the collar was tightened, the position of the hose could not be seen, and if, from any cause, the hose slipped back, it could not be discovered. The defendant proved that when the connection was properly made, the appliance clamped the hose so tightly that it would show the marks, or bite, of the appliance on the hose; that it could not be pulled off “unless something very unusual happens. We have instances where, in moving in and about the yard, they have hung up on the hose and dragged the torch as much as one or two car lengths without breaking the connection here when properly made;” and that if it should be pulled off, the outside texture of the hose would be abrased or puffed up so as to show the extent of the bite. These were physical facts, and no evidence was offered to controvert them. The piece of hose in controversy, at the point of connection, was cut off and *91introduced in evidence in the trial court and exhibited in this court. It showed that the inside lining of the hose was gone for a distance of about one and one-half inches, and the evidence showed that the grip or bite of the appliance on the hose extended for only about one-fourth of an inch, instead of the distance it should have shown if the connection had been properly made, and there was no abrasure of the outside surface of the hose beyond this point. These physical facts show that the connection of the hose with the tank had not been properly made. The plaintiff insisted that the connection was properly made and that the failure of the appliances to hold it was due to the soft and rotten condition of the inner lining of the hose, or at all events that upon a demurrer to the evidence, in view of the positive evidence for the plaintiff that the connection was properly made, the demurrer should have been overruled and judgment entered for the plaintiff. We are unable to take this view. If the failure to grip the hose tightly was due to the condition of the inner lining of the hose, it was because Farmer failed to cut off the hose properly and leave a perfectly sound hose for use. If not due to that cause, the testimony for the plaintiff that the connection was properly made is contradicted by the undisputed physical facts.
 The rule of decision upon a demurrer to the evidence is so familiar and has been so often stated in recent cases that it is not necessary to repeat it. But there are some features of the rule which seem sometimes to be lost sight of. The demurrant does not give up his parol evidence which is not in conflict with that of the demurree. He may supply gaps and fill in deficiencies in the evidence of the demurree, and show other independent affirmative facts, provided only they do not conflict, directly or indirectly, with *92the evidence demurred to. Furthermore, in drawing inferences favorable to the demurree, the court can draw only such inferences as a jury might have fairly drawn from the evidence. The court is not bound to draw inferences that are strained, forced, or contrary to reason. Parrish & Co. v. Pulley, 126 Va. 319, 101 S. E. 236; Bowers v. Bristol Gas Co., 100 Va. 533, 42 S. E. 297. Nor is the court called upon to believe the incredible. Ches. O. R. Co. v. Anderson, 93 Va. 650, 25 S. E. 947; Va. & S. W. R. Co. v. Skinner, 119 Va. 843, 89 S. E. 887.
The failure of the defendant to inspect and keep in order the automatic valve is also assigned as negligence proximately contributing to the decedent’s death. Noninspection can only impose liability where inspection would have prevented the injury. Inspection immediately after the accident, while it was in an unaltered condition, showed that the valve was in perfect order and it was proved that its failure to work at the time of the accident was probably due to some trash getting temporarily under it, and that it might be inspected at any time and “five minutes after-wards” a piece of trash might get under it and temporarily prevent its operation. It does not appear that inspection would have prevented the injury.
It is alleged as negligence that the defendant failed to instruct Farmer as to the safe way to operate the tank and torch. No instruction is needed to a servant who knows and is capable of fully appreciating the danger to which he is exposed. Farmer was a skilled mechanic and had over two years’ experience as a car repairer. He had been using this identical torch for eight or nine months — ten or twelve times at the least. He was familiar with its capacity for throwing a burning spray of oil twelve or fifteen feet, and knew as much *93about the danger to which he was exposed as the master could tell him, and had been given safety first instructions by the master. What would probably not be observed by a child or an ignorant person would be apparent to him at a glance.
As said in DuPong v. Hipp, 125 Va. 49, 55, 96 S. E. 280, 282; “The master is not under obligation to warn an adult servant of sound mind of the existence of dangers that are visible to men of ordinary intelligence, and has the right to assume, in the absence of evidence to the contrary, that his servant has ordinary intelligence and capacity and is possessed with the instinct of self preservation.” See also Jacoby Co. v. Williams, supra. These remarks are particularly applicable to the case of a skilled mechanic, with years of experience, who has been injured by a piece of machinery which he has been employed to operate.
Hitherto, we have followed the line of argument' of the petition for the writ of error, and discussed the rights and liabilities of the parties at common law. The plaintiff in error, however, claims special and. peculiar rights under section 162 of the Constitution. The provisions relied on are: “Knowledge by any such railroad employee injured of the defective or unsafe character or condition of any machinery, ways, appliances or structures, shall be no defense to an action for an injury caused thereby;” and “every employee of the railway company engaged in * . * any work in or upon a car or engine standing upon a track,” etc. It is said in the petition for the writ of error: “The notice of motion stresses this section of the Constitution in so far as this employee was concerned, and is broader than section 5791 and section 5793 of Virginia Code 1919,” and that the constitutional provision is self executing.
*94We concur -with the trial court in saying: “It is not material to decide whether or in what manner the constitutional provision and section 5791 of the- Code of Virginia affect the case, for our conclusion would be the same in either event.
The ear upon which Farmer was working wag only temporarily out of commission. It was standing on the light repair track for empty cars that did not require dismantling. The track was protected by a blue flag at each end thereof, the switches were locked and also provided with a derailer which also had. a blue flag on it. The derailer throws any incoming engine or car from the rail to the ground, and “is supposed to be absolute protection for the workmen.” Whether a car so placed is engaged in intrastate or any kind of commerce, it is not necessary to decide. Ches. & O. Ry. Co. v. Mizelle, 136 Va. 137, 118 S. E. 241.
 The common law doctrine of assumption of risk was not totally abolished by section 162 of the Constitution. It was abolished only to the extent therein specified. In Southern Ry. Co. v. Foster, 111 Va. 763, 767, 69 S. E. 972, 974, which was a switching operation, it is said: “While the Constitution, section 162, and section 1294k of the Code do away with the common law doctrine of assumption of risk, so far as it applies to knowledge ‘of the defective or unsafe character or condition of any machinery, ways, appliances or structures,’ on the part of the servant of the railroad company, they do not change the common law rule of assumption of risk, as to the manner in which the master conducts his business. When the plaintiff’s, decedent entered into the service of the defendant company, he assumed all the ordinary and usual risks incident to the service (except those abolished by section 162 of the Constitution and section 1294k. *95of the Code) including the risks incident to the manner in which he knew, or in the exercise of ordinary care ought to have known, the defendant conducted its business.”
Possibly this general statement should be qualified to the extent of saying that it must appear, in some way, by experience or otherwise, that the master’s method was a reasonably safe one. Jeffress v. Va. Ry. & P. Co., 127 Va. 694, 104 S. E. 393. The application of this doctrine to the facts of the instant case would exclude it from the operation of section 162 of the Constitution.
Nor does this constitutional provision apply to a servant employed for the purpose of rendering safe an unsafe appliance. If it did, it would practically prohibit the repair of such appliances. The provision was intended to meet the ordinary common law doctrine of assumption of risk in the eases specified, and not the extraordinary case of a skilled workman, with full knowledge of all the risks, undertaking to make safe a defective appliance. The instant case is within this exception. Gay v. Southern R. Co., 101 Va. 466, 44 S. E. 707, also presents a state of facts which would exclude it from the operation of this provision of the Constitution.
Section 1294k of the Code of 1904, as amended, was repealed by the Code of 1919. See revisors’ note to section 5791 of the Code. In the reply brief it is said:
“It is true that the revisors’ note to section 5791 of the Code refers to section 1294k as omitted and thereby repealed. Nevertheless, we respectfully, but most earnestly, insist that this statement that the law conferred rights on railroad employees in pursuance of section 162 of the State Constitution by which their *96rights were enlarged, has never been repealed, and that the legislature cannot again restrict any rights which it has once enlarged under the power conferred by the Constitution. It was not clothed with power to restrict. After it put the employees in that class, it had and has no power to take them out of it. A careful reading of the note of the revisors shows that their purpose was to still further enlarge the class of employees therein provided for. Section 1294k as to the additional rights to persons in the named class became a part of section 16.2 of the State Constitution and could not be repealed or changed except by the methods providing for amending the Constitution itself.”
It has been too often said to need the citation of authority that the State Constitution is a restraining, instrument only, and that, except so far as restrained by the State or Federal Constitution, the legislative powers of the General Assembly are unlimited. We see no reason why the general rule that the power to enact is a power to repeal does not apply to section 1294k. The provision of section 162 of the Constitution that “nothing cqhtained in this section shall restrict the power of the General Assembly to further enlarge, for the above named class of employees, the rights and remedies hereinbefqre provided for, or to extend such rights and remedies” was doubtless inserted, out of abundant caution, to negative the idea that any restraint in that respect was intended to be imposed upon tb^e General Assembly. It did not otherwise affect its power. It did not, and could not, mean that a mere legislative enactment should be a-constitutional provision.
Section 1294k was a mere legislative enactment, subject to repeal as other acts of Assembly. It was no-part of the Constitution, and the legislature had no-*97power to make it so. If rights were conferred by it on railroad employees that did not exist prior to its enactment, those rights were taken away by its repeal in eases thereafter arising.
In the reply brief it is said: “Farmer’s administratrix is not asking for the protection of any Federal law.” Hence, we have made no reference to any such.
Upon the whole case, wp are of opinion to affirm the judgment of the trial court.

Affirmed,